DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/19/2022.
Applicant's election with traverse of Species I in the reply filed on 07/19/2022 is acknowledged.  The traversal is on the ground(s) that the grounds that a search and examination of all the claims would not place a serious burden on the examiner.  This is not found persuasive because the species of patentably indistinct species require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries).
It is noted that claim 9 is objected since claim 8 is objected under “Allowable Subject Matter”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 15-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boitard [U.S. Patent No. 5,276,421].
Regarding Claim 1, Boitard shows a planar transformer (Figs. 2-5, Col. 5, Lines 26-34), comprising: 
a coil substrate (25) comprising a flexible substrate (element 25 is flexible as shown in P1-P3 and P4-P9) and a plurality of coils (26, 27 or 56, 57, 58, 59) formed on the flexible substrate (see Figs. 2-5), 
wherein the coil substrate is formed to have a plurality of coil parts (34, 36 or 50, 51, 54, 55) and a plurality of coilless parts (35, 37 or 52, 53) such that the coil parts have the coils (26, 27 or 56, 57, 58, 59) and that the coilless parts do not have the coils (see Figs. 2-5, elements 35, 37 or 52, 53 do not have elements 26, 27 or 56, 57, 58, 59), and the coil substrate is folded (P1-P3 and P4-P9) such that at least one of the coilless parts is sandwiched between two of the coil parts (see Figs. 2-5, elements 35, 37 or 52, 53 is sandwiched between two of elements 34, 36 or 50, 51, 54, 55).  
Regarding Claim 3, Boitard shows the flexible substrate comprises a single-piece flexible substrate (see Figs. 2-5, element 25 is a single-piece flexible substrate).
Regarding Claim 5, Boitard shows the flexible substrate (25) has a first surface (top surface) and a second surface (bottom surface) on an opposite side with respect to the first surface (see Figs. 2-5), and the at least one coilless part (35, 37 or 52, 53) sandwiched between the two of the coil parts (see Figs. 2-5) is formed such that the first and second surfaces of the flexible substrate (25) between coils formed in the two of the coil parts are exposed (see Figs. 2-5, elements 35, 37 or 52, 53 are exposed).  
Regarding Claim 6, Boitard shows the flexible substrate (25) has a first surface (top surface) and a second surface (bottom surface) on an opposite side with respect to the first surface (see Figs. 2-5), and the first and second surfaces of the flexible substrate (25) in the at least one coilless part (35, 37 or 52, 53) sandwiched between the two of the coil parts are exposed (see Figs. 2-5, elements 35, 37 or 52, 53 are exposed).
Regarding Claim 15, Boitard shows the plurality of coil parts (34, 36 or 50, 51, 54, 55) and the plurality of coilless parts (35, 37 or 52, 53) are formed such that a width of each of the coil parts is substantially equal to a width of each of the coilless parts (see Figs. 2-5, elements 34, 36 or 50, 51, 54, 55 and elements 35, 37 or 52, 53 have substantially equal width).  
Regarding Claim 16, Boitard shows the coil substrate (25) is folded such that 2 or more of the coilless parts (35, 37 or 52, 53) are sandwiched between the two of the coil parts (see Fig. 5, elements 52, 53 sandwiched between elements 56, 57, 58, 59).
Regarding Claim 20, Boitard shows the plurallity of coil parts (34, 36 or 50, 51, 54, 55) and the plurality of coilless parts (35, 37 or 52, 53) are formed such that a width of each of the coil parts is substantially equal to a width of each of the coilless parts (see Figs. 2-5, elements 34, 36 or 50, 51, 54, 55 and elements 35, 37 or 52, 53 have substantially equal width).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boitard.
Regarding Claim 2, Boitard in the embodiment of Figs. 2-5 shows the claimed invention as applied above but does not explicitly show the plurality of coils includes a plurality of primary coils and a plurality of secondary coils and is formed on the flexible substrate such that the primary coils are stacked on the secondary coils respectively and that the two of the coil parts sandwiching the at least one of the coilless parts are a primary coil parts including one of the primary coils and a secondary coil part including one of the secondary coils.  
However, Boitard in Col. 5, Lines 26-34 discloses primary and secondary of the transformer can be produced on the same insulating ribbon [25]. Therefore, Figs. 3-5 with the teachings from Col. 5, Lines 26-34 can be modified as shown in Drawing 1 below.
Boitard in the modified Figs. 3-5 as disclosed in Col. 5, Lines 26-34 shows the plurality of coils includes a plurality of primary coils (primary coil P, Drawing 1 below) and a plurality of secondary coils (secondary coil S) and is formed on the flexible substrate (25) such that the primary coils are stacked on the secondary coils respectively (see Drawing 1 below) and that the two of the coil parts sandwiching the at least one of the coilless parts (35, 37 or 52, 53) are a primary coil parts including one of the primary coils and a secondary coil part including one of the secondary coils (see Drawing 1 below, at least one of primary coil P and at least one of secondary coil S sandwiches elements 35, 37 or 52, 53).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of coils includes a plurality of primary coils and a plurality of secondary coils and is formed on the flexible substrate such that the primary coils are stacked on the secondary coils respectively and that the two of the coil parts sandwiching the at least one of the coilless parts are a primary coil parts including one of the primary coils and a secondary coil part including one of the secondary coils as taught by Boitard in the modified Figs. 3-5 from Col. 5, Lines 26-34 for the transformer as disclosed by Boitard in the embodiment of Figs. 2-5 to have a compact design and easy to arrange the turns in such a way that optimal primary-secondary imbrication is ensured (Col. 5, Lines 26-34).
Regarding Claim 4, Boitard shows the coil substrate is folded such that 2 or more of the coilless parts (52, 53) are sandwiched between the primary coil part and one of the secondary coil part (see Fig. 5 and Drawing 1 below, elements 52, 53 are sandwiched between primary coil P and one of secondary coil S).
Regarding Claim 19, Boitard shows the plurallity of coil parts (34, 36 or 50, 51, 54, 55) and the plurality of coilless parts (35, 37 or 52, 53) are formed such that a width of each of the coil parts is substantially equal to a width of each of the coilless parts (see Figs. 2-5, elements 34, 36 or 50, 51, 54, 55 and elements 35, 37 or 52, 53 have substantially equal width).

Claim(s) 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boitard in view of McDougal [U.S. Patent No. 4,517,540].
Regarding Claims 15 and 19-20, Boitard shows the claimed invention as applied above.
In addition, McDougal show spiral windings (Figs. 1-4) clearly disclosing the plurality of coil parts (16) and the plurality of coilless parts (18) are formed such that a width of each of the coil parts is substantially equal to a width of each of the coilless parts (see Figs. 1-4, Col. 4, Lines 61-68 to Col. 5, Lines 1-20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of coil parts and the plurality of coilless parts are formed such that a width of each of the coil parts is substantially equal to a width of each of the coilless parts as taught by McDougal the transformer as disclosed by Boitard to simplify design for ease of manufacture and reduce manufacture time.

Claim(s) 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boitard in view of Kanbara et al. [JP 61-134003].
Regarding Claim 13, Boitard shows a plurality of input terminals (input terminals are needed to connected to primary coil P); a plurality of output terminals (output terminals are needed to connected to secondary coil S); a plurality of input lines connecting the primary coils to the input terminals (a plurality of input lines is inherently presented for primary coil P to connect to input terminals in order for the device to be operable and function); and a plurality of output lines connecting the secondary coils to the output terminals (a plurality of output lines is inherently presented for secondary coil S to connect to output terminals in order for the device to be operable and function), wherein the flexible substrate (25) has a first end (left end), a second end (right end) on an opposite side with respect to the first end (see Drawing 1 below), an upper side (back side) between the first end and the second end (see Drawing 1 below), and a lower side (front side) on an opposite side with respect to the upper side (see Drawing 1 below), the plurality of coil parts (34, 36 or 50, 51, 54, 55, primary coil P, secondary coil S) and the plurality of coilless parts (35, 37 or 52, 53) are formed between the first end and the second end (see Drawing 1 below) such that the coil parts and the coilless parts form a row (see Drawing 1 below when combined).
Boitard does not explicitly show the plurality of input lines is formed along the lower side, and the plurality of output lines is formed along the upper side.
Kanbara et al. shows a transformer (Fig. 4) teaching and suggesting a plurality of input terminals (input terminals IT, see Fig. 4 and Drawing 2 below); a plurality of output terminals (output terminals OT);  a plurality of input lines (input lines IL) connecting the primary coils to the input terminals (see Fig. 4 and Drawing 2 below); and a plurality of output lines (output lines OL) connecting the secondary coils to the output terminals (see Fig. 4 and Drawing 2 below), wherein the flexible substrate (3) has a first end (left end), a second end (right end) on an opposite side with respect to the first end (see Fig. 4 and Drawing 2 below), an upper side (top side) between the first end and the second end (see Fig. 4 and Drawing 2 below), and a lower side (bottom side) on an opposite side with respect to the upper side (see Fig. 4 and Drawing 2 below), the plurality of input lines is formed along the lower side (see Drawing 2 below, input lines IL is formed along bottom side), and the plurality of output lines is formed along the upper side (see Drawing 2 below, output lines OL is formed along top side).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of input lines is formed along the lower side, and the plurality of output lines is formed along the upper side as taught by Kanbara et al. the transformer as disclosed by Boitard to simplify design to easily determine the input and output connections to facilitate electrical connection and improve insulating performance (Abstract, Purpose).
Regarding Claim 14, Kanbara et al. shows the plurality of input lines is formed between the lower side and the plurality of coils (see Drawing 2 below, input lines IL is formed between bottom side and elements 9a, 9b), and the plurality of output lines is formed between the upper side and the plurality of coils (see Drawing 2 below, output lines OL is formed between top side and elements 9c).
Regarding Claim 17, Boitard in Col. 5, Lines 26-34 discloses primary and secondary of the transformer can be produced on the same insulating ribbon [25] in order to have a compact design and easy to arrange the turns in such a way that optimal primary-secondary imbrication is ensured (Col. 5, Lines 26-34). Therefore, Figs. 3-5 with the teachings from Col. 5, Lines 26-34 can be modified as shown in Drawing 1 below.
Therefore, Boitard shows a plurality of input terminals (input terminals are needed to connected to primary coil P); a plurality of output terminals (output terminals are needed to connected to secondary coil S); a plurality of input lines connecting the coils to the input terminals (a plurality of input lines is inherently presented for primary coil P to connect to input terminals in order for the device to be operable and function); and a plurality of output lines connecting the coils to the output terminals (a plurality of output lines is inherently presented for secondary coil S to connect to output terminals in order for the device to be operable and function), wherein the flexible substrate (25) has a first end (left end), a second end (right end) on an opposite side with respect to the first end (see Drawing 1 below), an upper side (back side) between the first end and the second end (see Drawing 1 below), and a lower side (front side) on an opposite side with respect to the upper side (see Drawing 1 below), the plurality of coil parts (34, 36 or 50, 51, 54, 55, primary coil P, secondary coil S) and the plurality of coilless parts (35, 37 or 52, 53) are formed between the first end and the second end (see Drawing 1 below) such that the coil parts and the coilless parts form a row (see Drawing 1 below when combined).  
Boitard does not explicitly show the plurality of input lines is formed along the lower side, and the plurality of output lines is formed along the upper side.  
Kanbara et al. shows a transformer (Fig. 4) teaching and suggesting a plurality of input terminals (input terminals IT, see Fig. 4 and Drawing 2 below); a plurality of output terminals (output terminals OT); a plurality of input lines (input lines IL) connecting the coils to the input terminals (see Fig. 4 and Drawing 2 below); and a plurality of output lines (output lines OL) connecting the coils to the output terminals (see Fig. 4 and Drawing 2 below), wherein the flexible substrate (3) has a first end (left end), a second end (right end) on an opposite side with respect to the first end (see Fig. 4 and Drawing 2 below), an upper side (top side) between the first end and the second end (see Fig. 4 and Drawing 2 below), and a lower side (bottom side) on an opposite side with respect to the upper side (see Fig. 4 and Drawing 2 below), the plurality of input lines is formed along the lower side (see Drawing 2 below, input lines IL is formed along bottom side), and the plurality of output lines is formed along the upper side (see Drawing 2 below, output lines OL is formed along top side).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of input lines is formed along the lower side, and the plurality of output lines is formed along the upper side as taught by Kanbara et al. the transformer as disclosed by Boitard to simplify design to easily determine the input and output connections to facilitate electrical connection and improve insulating performance (Abstract, Purpose).
Regarding Claim 18, Kanbara et al. shows the plurality of input lines is formed between the lower side and the plurality of coils (see Drawing 2 below, input lines IL is formed between bottom side and elements 9a, 9b), and the plurality of output lines is formed between the upper side and the plurality of coils (see Drawing 2 below, output lines OL is formed between top side and elements 9c).  

Allowable Subject Matter
Claims 7-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    781
    847
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    381
    588
    media_image2.png
    Greyscale

Drawing 2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837